THE THIRTEENTH COURT OF APPEALS

                                      13-18-00367-CV


                                Charles Moorhead #2031979
                                              v.
                                      A. Salinas, et al.


                                     On Appeal from the
                          156th District Court of Bee County, Texas
                              Trial Cause No. B-18-1018-CV-B


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Charles Moorhead, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

July 3, 2019